Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered June 13, 1985, convicting him of sodomy in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to properly preserve the issue of the propriety of certain of the prosecutrix’s comments on summation by failing to object during the trial. Where objections were made and sustained, the defense counsel did not ask for a mistrial or express dissatisfaction with the court’s curative instructions, and thus these matters are unpreserved for our review as well (see, People v Medina, 53 NY2d 951; People v Dawson, 50 NY2d 311). Bracken, J. P., Rubin, Eiber and Spatt, JJ., concur.